Name: Council Decision (CFSP) 2019/271 of 18 February 2019 amending Decision (CFSP) 2016/1693 concerning restrictive measures against ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them
 Type: Decision
 Subject Matter: civil law;  European construction;  international affairs;  politics and public safety
 Date Published: 2019-02-18

 18.2.2019 EN Official Journal of the European Union LI 46/3 COUNCIL DECISION (CFSP) 2019/271 of 18 February 2019 amending Decision (CFSP) 2016/1693 concerning restrictive measures against ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 September 2016 the Council adopted Decision (CFSP) 2016/1693 (1). (2) In view of the continued threat posed by ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them, one person should be added to the list of persons, groups, undertakings and entities set out in the Annex to Decision (CFSP) 2016/1693. (3) Decision (CFSP) 2016/1693 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision (CFSP) 2016/1693 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 18 February 2019. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2016/1693 of 20 September 2016 concerning restrictive measures against ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them and repealing Common Position 2002/402/CFSP (OJ L 255, 21.9.2016, p. 25). ANNEX The following person is added to the list set out in the Annex to Decision (CFSP) 2016/1693: 4. Brahim el KHAYARI; date of birth: 7 May 1992; place of birth: NÃ ®mes (France); nationality: French..